Citation Nr: 0840461	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  00-22 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
February 1957 to February 1960.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On his hearing election form, dated in November 2000, the 
veteran requested a hearing at the RO before a member 
(Veterans Law Judge) of the Board.  This type of hearing is 
commonly referred to as a Travel Board hearing.  However, he 
failed to report for the hearing scheduled for August 2002.  
He has not explained his absence or requested to reschedule 
the hearing.  Therefore, his hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

In April 2003, the Board ordered further development of the 
evidence in this case.  See 38 C.F.R. § 19.9(a)(2) (2002).  
But prior to beginning the proposed development, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), held that, although it was not 
necessarily improper for the Board to secure additional 
evidence in the first instance, 38 C.F.R. § 19(a)(2) (2002) 
was inconsistent with 38 U.S.C. § 7104(a) because it denied 
appellants a "review on appeal" when the Board considered 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).  So, in 
accordance with Disabled American Veterans, in October 2003, 
the Board remanded the claim for service connection for 
bilateral hearing loss to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  

Subsequently in October 2006, the Board again remanded the 
claim for service connection for bilateral hearing loss to 
the RO, via the AMC, for additional development and 
consideration.  Most recently, in April 2007, the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny this claim and returned the file to the Board for 
further appellate review.  

As such, the Board is deciding the claim for service 
connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  There is competent and credible evidence attributing his 
left ear hearing loss to acoustic trauma sustained during his 
military service.  

2.  There is competent evidence showing the veteran's pre-
existing right ear hearing loss permanently worsened during 
his military service beyond its natural progression.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

Analysis

The veteran asserts that he sustained acoustic trauma during 
constant training during service for combat readiness, 
participating in firing exercises without the provision of 
earplugs in Okinawa, and being assigned as a gunner in the 
Machine Gun Section.  He further asserted that he was 
subjected to the noise of his ship crashing into another.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Organic diseases of the nervous system, such as 
sensorineural hearing loss, also may be presumed to have been 
incurred in service if manifested to an initial degree of at 
least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Stated somewhat differently, service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  The Court further opined that 38 C.F.R. § 
3.385 (2008), discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In Hensley, the Court indicated the veteran need not have had 
sufficient hearing loss while in service to satisfy these 
threshold preliminary requirements of § 3.385, although he 
must currently have sufficient hearing loss to meet these 
requirements.  See also Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. at 159.  

The veteran clearly meets the threshold, preliminary 
requirement for service connection of a current bilateral 
hearing loss disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  A September 2000 
private audiology evaluation by Dr. D.G. diagnosed him with 
high frequency sensorineural hearing loss bilaterally, being 
somewhat worse on his right side.  This was confirmed by a 
July 2003 VA audiology examination, revealing the exact pure 
tone thresholds in the right ear at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 5, 10, 35, 50, and 55 decibels, 
respectively, for an average of 38 decibels; and 
corresponding findings in the left ear at 5, 15, 25, 40, and 
50 decibels, for an average of 38 decibels.  Therefore, this 
meets the definition of current bilateral hearing loss 
disability under VA guidelines.  38 C.F.R. § 3.385 (2008); 
See also Hensley.

I.  Left Ear Hearing Loss

As for evidence of left ear hearing loss disability during 
service, no audiograms provided at his entrance examination 
revealed normal hearing, but there were no audiograms 
provided during the February 1960 separation examination to 
confirm hearing loss.  But the mere fact that he did not have 
indications of hearing loss when separating from service is 
not altogether fatal to his claim.  The laws and regulations 
do not require in-service complaints of or treatment for 
hearing loss in order to establish entitlement to service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Rather, it is only required that the veteran currently have 
sufficient hearing loss to meet the threshold minimum 
requirements of § 3.385 to be considered an actual disability 
by VA standards (which, as mentioned, he does), and that he 
have competent evidence etiologically linking his current 
hearing loss to his military service.  His assertion of 
suffering acoustic trauma to both ears during combat training 
in service is consistent with his official military 
occupational specialty (MOS) as a Marine Corps Rifleman, 
listed on his DD Form 214.  This is credible evidence of 
acoustic trauma in a noisy environment.  Hensley, 5 Vet. App. 
at 159.

The Board now turns to the determinative issue in this case 
- whether there also is sufficient and competent evidence of 
a nexus (i.e., link) between the veteran's current hearing 
loss and the acoustic trauma during service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Here, there is highly probative, competent evidence 
supporting a nexus between his in-service acoustic trauma and 
his current hearing loss.  Specifically, the July 2003 VA 
audiological examiner, after conducting a thorough physical 
examination, interview, and review of his C-file, found that 
it is "at least as likely as not that the hearing loss was 
caused and/or aggravated by his active duty noise exposure."  
Since the evidence establishes this current disorder was 
directly incurred during his military service from acoustic 
trauma, his hearing loss may be service connected, even 
though it was initially diagnosed after discharge.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

It should be mentioned that although the January 2004 VA 
compensation examination report confirmed the right ear 
hearing loss was a disability pre-existing service, there was 
an absence of medical comment regarding the etiology of his 
current left ear hearing loss disability, especially 
regarding whether there was any relationship between in-
service acoustic trauma in his left ear with his current left 
ear hearing loss disability.  

Resolving any doubt in favor of the veteran, the Board finds 
that the preponderance of the evidence supports service 
connection for a left ear hearing loss disorder.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

II.  Right Ear Hearing Loss

As mentioned, the veteran suffers a current right ear hearing 
loss disability.  But, unlike the left ear disability which 
was incurred by service, the Board must consider this 
disability under a service connection theory of aggravation.  
It appears that his right ear hearing loss pre-existed 
service.

For purposes of establishing entitlement to service 
connection under 38 U.S.C.A. § 1131, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 
1137 (West 2002); 38 C.F.R. § 3.304(b) (2008).  See also 
VAOPGCPREC 3-2003 (July 16, 2003).  Notwithstanding the 
provisions of 38 U.S.C.A. § 1132, the wartime provisions of 
38 U.S.C.A. § 1111 shall be applicable in the case of any 
veteran who served in the active naval service after December 
31, 1946.  38 U.S.C.A. § 1137 (West 2002).  Only such 
conditions as recorded on examination reports are to be 
considered as noted.  8 C.F.R. § 3.304(b).  

If, on the other hand, a preexisting disability is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disability, but he may bring a 
claim for service-connected aggravation of that disability.  
In that case, section 1153 applies and the burden falls on 
him to establish aggravation.  38 U.S.C.A. § 1153 (West 
2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (2008).  

Here, an audiological evaluation performed during the 
veteran's February 1957 military enlistment examination 
revealed pure tone thresholds in the right ear at frequencies 
of 500, 1000, 2000, and 4000 Hertz of 0, 0, 0, and 35 
decibels, respectively.  Hearing in the left ear was normal 
at all frequencies.

These findings as a preliminary matter suggest the veteran 
had some level of high-frequency hearing loss in his right 
ear when entering the military since, as mentioned, the 
threshold for normal hearing is from zero to 20 decibels, 
while higher threshold levels indicate some degree of hearing 
loss.  Hensley, 5 Vet. App. 155.  Notably, the hearing loss 
in his right ear upon entering service was not sufficiently 
severe to be considered a disability by the more stringent 
VA standards under 38 C.F.R. § 3.385, although, 
significantly, it was not necessary that he have had this 
level of hearing loss when entering military service.  See 
Hensley and Ledford, supra.  As alluded to above, the January 
2004 VA compensation examination report confirmed the right 
ear hearing loss was a disability pre-existing service, 
likely initiated due to working in a hazardous noise 
environment, a flour mill, for over 2 years prior to 
enlistment.  

Therefore, he is not entitled to the presumption of soundness 
at the start of his service.  That is to say, there is clear 
and unmistakable evidence supporting this conclusion of a 
pre-existing bilateral hearing loss disorder, due to the 
notation of these enlistment examination audiometric 
findings.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  Since 
this disorder was noted at entrance, it is his evidentiary 
burden - not VA's, to show a permanent (not temporary or 
intermittent flare-ups) worsening of the pre-existing 
bilateral hearing loss disorder during service beyond its' 
natural progression.  In other words, he may only bring a 
claim for aggravation of this pre-existing condition.  
Wagner, 370 F.3d at 1096; VAOPGCPREC 3-2003.

Again, the Board finds that the veteran sustained additional 
acoustic trauma (injury) to his ears during service as a 
result of his combat training, working as a Marine Corps 
Rifleman.  Unfortunately, his separation examination in 
February 1960 failed to provide audiometric testing, and this 
was notably considered by the July 2003 VA examiner in 
forming an opinion as to aggravation.  His post-service 
acoustic trauma appears to be minimal or non-existent, as he 
worked as a shipping clerk from 1961-1966, and then for the 
U.S. Post Office from 1966-1992 as a letter carrier and 
supervisor, with no other significant post-service noise 
exposure.

Here, the competent evidence of record strongly supports the 
notion that his right ear hearing loss was aggravated by 
service, and there is no contradictory competent medical 
opinion stating that it was not aggravated.  In that regard, 
the July 2003 VA audiological examiner, after conducting a 
thorough physical examination, interview, and review of his 
C-file, found that it is "at least as likely as not that the 
hearing loss was caused and/or aggravated by his active duty 
noise exposure."  And specifically considering his in-
service acoustic trauma and right ear hearing loss upon 
entering service, the July 2003 VA examiner further stated, 
"it is reasonable to opine that the noise aggravated his 
existing hearing loss."  

Notably, the January 2004 VA examiner did not proceed to 
provide medical comment on whether on not his pre-existing 
right ear hearing loss was aggravated, or in other words, 
permanently increased in severity, due to any in-service 
acoustic trauma during active military service.  
Significantly, though, in the absence of contradictory 
medical evidence against aggravation, including from the 
January 2004 VA examiner, the overall evidence of record 
shows aggravation of his right ear hearing loss by his 
military service.

Resolving any doubt in favor of the veteran, the Board finds 
that the preponderance of the evidence supports service 
connection for a right ear hearing loss disorder.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for bilateral hearing loss 
is granted.



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


